 In the Matter of MCDONALDPRINTINGCOMPANY, EMPLOYERandAMALGAMATEDLITHOGRAPHERSOFAMERICA, AND AMALGAMATEDLITHOGRAPHERSOF AMERICA, LOCAL 74, CIO,1PETITIONERCaseNo. 10-RC-371.-Decided February 7,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all the Employer'semployees engaged in the lithographic printing process including theemployees in the offset pressroom department, the camera and plate-room department, and art department.The Employer opposes theestablishment of the unit proposed by the Petitioner and contendsthat the only appropriate unit for its employees is one that embracesall its employees.The Employer operates what is known in the printing industry asa "combination" shop : that is, a shop utilizing both letterpress andlithographic printing processes.Its plant is divided into the follow-'The name of Petitionerappears as amended at the hearing.*Houston,Reynolds,and Murdock.81 N. L.R. B., No. 88.481 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDing 6 departments which are all on the same floor: composing, letter-press, offset press, camera and plate room, art, and bindery.Theemployees engaged in the lithographic printing process are all assignedto the offset press, the camera and plateroom, and art departments.These 3 departments adjoin each other and together occupy the entireeast portion of the Employer's floor space.There are a total of 10employees in these 3 departments, whose classifications include plate-makers, offset pressmen, artists, cameramen, and their apprentices andhelpers.These are the employees the Petitioner seeks to represent.While the record shows a degree of integration between the operationsof the Employer's various departments, there is virtually no inter-change between the employees engaged in the lithographic process andthe other employees.Furthermore, the requested employees do notshare common supervision with other employees.2The Board has frequently considered the skills and techniques in-cident to the lithographic process and has held that, absent unusualcircumstances, all employees engaged in the lithographic printing proc-ess form a cohesive unit appropriate for purposes of collective bar-gaining.The facts in this case are much like those present in otherproceedings involving "combination" shops, where the Board hasestablished lithographic employees in a separate unit apart fromother employees.3Accordingly, we conclude that the unit sought bythe Petitioner is an appropriate one.The Employer and the Petitioner disagree with respect to the unitplacement of the following employees :George Falcon:This employee was hired by the Employer 10 daysbefore the hearing and since that time he has been working in the letter-press department.The Employer contends that Falcon should beincluded because he will shortly be transferred to the offset press de-partment.The record shows that the Employer engaged Falcon towork as an apprentice in the offset press department but because of anunexpected delay in the processing of certain jobs in that department,liewas temporarily assigned to the letterpress department.At thehearing, the Employer's superintendent testified that there was a jobopen for Falcon in the offset press department and that there was apossibility that his transfer would be effected that day.Under thesecircumstances, we shall include Falcon.However, if his transfer isnot effected before the pay-roll date for determining voting eligibility,he shall be deemed to be excluded.2Although aforeman is normally in charge of each department,at the present timethereis no foreman employed in the camera and plateroom department and the art depart-mentThese2 departments are currently being supervised by the plant superintendent.3Matter of LordBaltimore Press Company,Inc.,73 N. L.It.B. 811;Matter of Footeand Davies,66 N. L.R B 416;Matter of Roberts and Son,71 N. L.It.B. 294. McDONALD PRINTING COMPANY483Elmo Weeks:The Petitioner contends that Weeks is a supervisorand should be excluded.Weeks works as a platemaker in the plate-room department.There is nothing in the record to indicate thatWeeks exercises supervisory powers over other employees.So faras appears, he devotes all his time to his duties as platemaker.Weshall include Weeks.Henry Swenson:Swenson isa cameramanwho the Employer con-tends should be excluded because he is a temporary employee.Although Swenson was hired as a temporary employee and he isregularly granted leave 1 or 2 days a week to attend to personal busi-ness, it does not appear that his employment with the Employer isfor a limited time.We are of the opinion that Swenson has an in-terest in the outcome of the election and we shall therefore includehim.4We find that all the Employer's employees engaged in the litho-graphic printing process including all the employees in the cameraand plateroom department, the offset press department, the art de-partment, George Falcon,-' Elmo Weeks, and Henry Swenson, butexcluding office and clerical employees, the janitor, the deliveryman,and all supervisors, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Tenth Region, and subject to Sec-tions 203.61 and 203.62 of National Labor Relations Board Rules andRegulations-Series 5, as amended, among the employees in the unitfound appropriate in paragraph numbered 4, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Amalgamated Lithographers of America, and Amalgam-ated Lithographers of America, Local No. 74, CIO."matter of Bank of America,71 N. L R B 3425Provided Falcon is transferred to the offset pressroom department before the eligibilitydate829595-50 vol 81-32